I concur in the result, but wish to register dissent from the view that the term "gross negligence" has no place in the law of negligence other than as meaning discovered or subsequent negligence; that, otherwise, it is the same as "wilful and wanton misconduct," and that "wilful" and "wanton" are synonymous. The dissent may be more academic than practical, as applied to the statute at bar, because it is clear that, to support recovery, the wrongful act must be more than ordinary negligence. It must be characterized by wantonness at least. But I wish to avoid concurring in the view that, to be liable, a defendant must have had the intention to hurt someone, and that liability cannot be predicated on a negligent act which is wantonly reckless rather than malicious.
NORTH and BUTZEL, JJ., concurred with FEAD, J. *Page 343